I respectfully dissent from the majority opinion. It is my impression of the facts in this case that the village of Roaming Shores was incorporated from portions of Morgan and Rome Townships. To that extent, it appears that the territory within the municipality does not cease to be a component part of the township or townships within the limits of the corporation.
It appears further, from the limited record, that levies for fire fighting services for each of the townships were passed pursuant to R.C. 5705.19 and/or 5705.191. Thus, the residents of that portion of the village which remains a component part of Morgan Township are entitled to continue with the fire protection service of Morgan Township. Likewise, the residents of that portion of the village which remains a component part of Rome Township are entitled to the fire protection service of Rome Township.
To the extent that there is no evidence in the record that the respective portions of the village of Roaming Shores do not continue to be component parts of Morgan and Rome Townships, those village residents should continue to enjoy those services for which they have been taxed by levy by the township of which the residents remain a part. The above thinking is of long standing, as expressed in paragraphs two and three of the syllabus of State, ex rel. Halsey, v. Ward (1867), 17 Ohio St. 543, which provide, in pertinent part, as follows:
"Under the statutes, cities of the second class are provided with assessors and supervisors of highways of their own; hence, by implication, electors of such city are not entitled to vote for those officers as officers of the township.
"But in the offices of township trustees, clerk, treasurer, justices of the peace and constables, electors and taxpayers of the city have, in some or in all respects, a like interest with electors of the townships outside the city limits, and are entitled to a vote in the choice of them. * * *"
Thus, if it could be construed from the evidence that the village has provided fire protection facilities of its own (which, according to the judgment entry appealed, it has not), then, by implication, the fire protection facilities of the respective townships should be divided pursuant to R.C. 707.28.
Where, in the offices of township trustees, clerk, and treasurer, the electors and taxpayers of the village have in some or in all respects a like interest with the electors of the townships outside the village limits, they are entitled to a vote in the choice of them.
The majority relies strongly on In re Village of Eastlake
(1950), 88 Ohio App. 25 [43 O.O. 393], in its holding that the fire fighting assets should have been divided now. This is incongruous when the realities of the situation would undoubtedly leave the village, as well as each township, with inadequate facilities to separately protect their needs. It is apparent, in the Eastlake situation, that the road funding available to the township properly should have been divided to enable the village to care for its own roads which were no longer a township function under the facts applicable to that case. In the instant case it is equally apparent that the fire levies of Morgan and Rome Townships were voted on by the residents thereof to provide for the fire fighting services of the residents of the two townships, including those residents who *Page 52 
now are included in the village of Roaming Shores which continues to be a component part of the two townships. The levies undoubtedly were for specific purposes at the time to enhance the fire fighting resources of the two townships. Any present division of those resources certainly could not have been in the contemplation of those residents who voted at the times the levies were passed. Thus, until the village of Roaming Shores specifically makes application for a division of the assets of the fire fighting services of the two townships, the probate court properly limited the division of the assets between the township and the village to those assets where the duties flowing from those assets are attributable, statutorily, to the townships and the village, as their governmental functions, separate and apart from their other functions. The function of fire protection, supported by levies for the benefit of all the residents of the two townships including those living within the village, leaves that division of assets to the time when the village makes application to the court for a division of that function after it decides to operate on its own in that regard.
I am unable to interpret R.C. 707.28 as a requirement that all
property must be divided in each instance, when, as noted inState, ex rel. Halsey, supra, the electors and taxpayers of the village herein have, in some or in all respects, a like interest with electors of the townships outside the village limits, and are entitled to a vote in the choice of them.
I would, however, modify the closing paragraph of the order of the trial court as it concerns the future division of property, as follows:
"In the event that the Village of Roaming Shores decides to form its own fire department, then, upon proper application, the assets of each of the township fire fighting departments shall be divided at that time between the Village and the respective township of which each portion of the Village constitutes a component part, according to law."